DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 2/1/2022 has been entered and fully considered. Claims 1-3 and 5-10 are pending. Claim 2 is cancelled. Claim 9 is amended. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 2/1/2022, with respect to claims 1, 9 and 10 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant notes that when defining the downstream direction as being from the inlet port to the outlet port, the cited art no longer teaches the claimed invention. 
Examiner agrees. As seen in figure 2 of Voges, the downstream direction is able to be defined as being from the inlet port, 7, to the outlet port, at 5. However, when considering this interpretation, the inlet port is then upstream of the heater, not downstream, as claimed. 



Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
It is generally known to include multiple inlet ports on the housing, as is taught by LIU (US 2014/0283858). The inlets are provided on the battery housing and can vary in shape and size (Paragraphs [0042]-[0052]). However, LIU is not specific enough to determine that the areas of one inlet should be different than another and that the position of the differently sized inlets should be arranged as claimed in claim 1, per se. 
SHAFER (US 2016/0029697) discloses an outlet port, at 162, downstream of the inlet port, 160, and the inlet port being downstream of the heater, 144 (Figure 1; Paragraph [0013]). However, the inlet port does not face the partition member, per se. Moreover, if SHAFER were to modify the teachings of VOGES, the inlet port would be moved to downstream of the heater, but would then no longer face the partition, per se.
Moreover, it isn’t generally taught to include a separate cover with the housing that includes said inlet ports, and that the claimed airflow passage is formed when the cover is attached to the housing, while still having the inlets face the partition member, per se. 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745